United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Springfield, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1554
Issued: February 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2018 appellant filed a timely appeal from an April 17, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On September 21, 2017 appellant, then a 65-year-old building equipment mechanic, filed
an occupational disease claim (Form CA-2) for an unspecified injury or condition. He alleged that
he was injured as a result of performing repetitive work including changing overhead lighting,
pulling wires through conduits, and climbing ladders and steps while carrying heavy equipment in
the performance of duty. Appellant noted that he first became aware of his condition on March 1,
2017 and realized its relation to his federal employment on March 8, 2017. He did not stop work.
An accident report form prepared by R.E., manager of maintenance, dated September 18,
2017, noted that appellant was hired on November 8, 1997. R.E. advised that, due to several years
of replacing light ballasts, pulling wires through conduits, and other tasks in the performance of
his maintenance job, appellant developed repetitive motion injuries to both shoulder, both knees,
and his left ring finger.
In a statement dated September 20, 2017, appellant reported working for the employing
establishment for 20 years. He noted that his job required kneeling while working on sinks, drains,
repairing pallet jacks, tilters, compressors, air conditioners (roof top units), climbing and
descending stairs, and carrying motors and fans for 36 roof top units. As a result, appellant’s knees
have locked up, given out, and become weaker. He indicated that in 2004 he had right shoulder
surgery and in 2017 the condition returned and was now affecting both shoulders. Appellant
reported that both shoulders catch when raising his hands above his head to work on ballasts for
lighting, while pulling 200 feet of water and air hoses across the roof to clean the roof top units
and while pulling heavy wires and cables through conduits for new or relocated power for
machines.
In a development letter dated September 29, 2017, OWCP advised appellant of the type of
factual and medical evidence needed to establish his claim, including a detailed description and
factual corroboration of the identified work factors, and a report from his physician explaining
how and why those tasks would cause the claimed injuries. It also requested that he respond to a
questionnaire to substantiate the factual elements of his claim. OWCP afforded appellant 30 days
to provide the requested information. No further information was received by OWCP.
By decision dated October 30, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the injury or events occurred as alleged. It
noted that appellant did not respond to OWCP’s development letter of September 29, 2017.
On November 29, 2017 appellant requested a review of the written record by an OWCP
hearing representative. In support of his request, he submitted an October 26, 2017 statement,
indicating that an ultrasound of his left shoulder revealed a tear. On October 30, 3017 appellant
reported this injury to his supervisor.
Appellant also submitted a report by Dr. Brick A. Lantz, a Board-certified orthopedist, of
his treatment of appellant on November 13, 2017. Dr. Lantz noted that an ultrasound of the right
shoulder revealed a ruptured long head of the biceps with probable partial thickness tearing of the
supraspinatus and that the ultrasound of the left shoulder revealed subluxed biceps and tearing of
the subscapularis superiorly. He advised that based on the x-rays and ultrasound reports he
recommended surgical intervention. Appellant reported that his past work activities were a
2

significant factor in developing his shoulder problems. Dr. Lantz also indicated that there was a
significant component of degeneration in the tendons.
By decision dated April 17, 2018, an OWCP hearing representative affirmed the
October 30, 2017 decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
An injury does not have to be confirmed by an eyewitness in order to establish the fact that
an employee sustained an injury while in the performance of duty. However, the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.6 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury
and failure to obtain medical treatment may cast doubt on an employee’s statements in determining
whether he or she had established a prima facie claim for compensation. However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong and persuasive evidence.7
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

See B.B., Docket No. 12-0165 (issued July 26, 2012); Mary Jo Coppolino, 43 ECAB 988 (1992).

7

Id.

8

See Robert G. Morris, 48 ECAB 238 (1996).

9

Supra note 5.

3

rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.10
ANALYSIS
OWCP denied appellant’s claim because he failed to establish that the claimed work events
occurred as alleged. The evidence of record supports that his job duties required performing
repetitive overhead tasks including installing ballasts for lighting, pulling water and air hoses
across the roof to clean the roof top units, pulling heavy wires and cables through conduits for new
or relocated power for machines, kneeling while working on sinks, drains, repairing pallet jacks,
tilters, compressors, and air conditioners (roof top units), climbing and descending stairs, and
carrying motors and fans from 36 roof top units. Specifically, appellant’s manager, R.E. indicated
in an accident report dated September 18, 2017, that on September 13, 2017, appellant was
performing the regular duties required of his position including replacing light ballasts, pulling
wire through conduits, and other tasks involved in the performance of his maintenance job. He
further noted that after several years of performing his job duties he developed repetitive motion
injuries to both shoulder, both knees, and left ring finger. On September 29, 2017 OWCP
requested that the employing establishment provide comments from a knowledgeable supervisor
on the accuracy of statements provided on the CA-2; however, no additional evidence was
submitted. The Board finds that the evidence is undisputed that appellant was performing his work
duties as a building equipment mechanic which included performing repetitive activities using
both shoulders and knees.
The Board further finds, however, appellant failed to submit sufficient medical evidence
sufficient to establish that his diagnosed medical conditions are causally related to specific factors
of his federal employment.
Appellant submitted a November 13, 2017 report from Dr. Lantz who noted the results of
an ultrasound of the right shoulder revealed a ruptured long head of the biceps with probable partial
thickness tearing of the supraspinatus. Dr. Lantz noted the ultrasound of the left shoulder revealed
subluxed biceps and tearing of the subscapularis superiorly. He advised that based on the x-rays
and ultrasound reports he recommended surgical intervention. Appellant reported that his past
work activities were a significant factor in developing his shoulder problems. Dr. Lantz indicated
that there was a significant component of degeneration in the tendons. However, this report is
insufficient to establish the claim as he merely repeated the history of injury as reported by
appellant without providing his own opinion regarding whether his condition was work related.
To the extent that he is providing his own opinion, Dr. Lantz failed to provide a rationalized
opinion regarding the causal relationship between appellant’s bilateral shoulder condition and
accepted factors of his federal employment.11 Additionally, he attributed appellant’s shoulder
condition to a “significant component of degeneration.”

10

Id.

11
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

As there is no rationalized medical evidence of record explaining how appellant’s
employment duties caused or aggravated a medical condition involving his bilateral shoulders, the
Board finds that he has not met his burden of proof.
On appeal appellant contends that he submitted sufficient medical evidence to support that
he developed bilateral shoulder conditions due to performing repetitive duties at work over 20
years. As noted above, the medical evidence of record contains insufficient rationale to meet
appellant’s burden of proof to establish causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant established factors of his federal employment. However,
appellant has not met his burden of proof to establish an occupational disease causally related to
the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2018 decision of the Office of Workers’
Compensation Programs is affirmed as modified.
Issued: February 8, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

